Thompson, J.,
delivered a separate concurring, opinion.
I concur in affirming the judgment, but I do not wish to be understood as agreeing to all the views stated in the opinion of the court.
This was an action at law, tried by the court without a jury. The learned judge declared the law to be as requested by the plaintiff, and then gave a verdict and judgment for the defendant. We are, therefore, called upon to review the finding of the court upon questions of fact. I do not see how we can do this unless it appears that the court rendered a verdict in entire disregard of uncontradicted evidence. So far from this appearing, it appears that the plaintiff’s allegations and proofs were so defective in several particulars as to preclude us from saying that the learned judge was wrong in holding that they did not make out a case.
In the first place, the action is to recover damages for a violation by a railway company of its duty as a common carriel'; but it does not allege that the defendant was a *248common carrier. This defect in the petition might possibly have been aided by a verdict, had there been a verdict in the plaintiffs favor.
But defects of proof also supervened. The “ evening contract,” by its terms, related to cattle delivered in New York. But the cattle which the plaintiff’s evidence shows that he shipped, were shipped to Jersey City. I do not know upon what principle we could say that the court, sitting as a jury, was bound to take notice of the fact, if it be a fact, that Jersey City is the cattle market of New York City, or the point at which all cattle shipped to New York City are, in fact, delivered.
Beyond this, the evidence is not so clear that the Wabash Railway Company was a party to this “ evening contract, ” that we can say that the trier of the fact was bound to so find. I do not see any evidence that the Wabash Railway Company contributed towards paying the commissions of the “ eveners ’’under the contract; nor does it appear that the line of this company extended further east than Toledo.
But I do not agree to so much of the opinion of the court as holds that if the plaintiff’s evidence had been sufficient on these points he would not be entitled to recover damages. In my opinion, whenever two or more competing carriers make a contract with certain shippers, whereby, in consideration of the shippers so directing shipments as to enable the carriers to maintain a combination to keep up a rate of freight and prevent competition among themselves in the business of carrying goods, they allow the shippers, directly or indirectly, whether in the form of a “ rebate ” or “commission,” or by whatever name it may be called, a lower rate for shipping the same goods than they exact of other shippers, such other shippers may sue for and recover what they have paid to any one of these carriers in excess of such lower rate. I think that railway carriers are bound to serve the public equally, just as the post-office depart*249ment serves the public equally; and, being of this opinion, I do not agree to so much of the opinion of the court as approves the doctrine of Nicholson v. Great Western R. Co., (4 C. B. (n. s.) 336).
But as I see nothing in the record which puts the circuit court in the wrong, I agree to an áfñrmance of the judgment.